The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Junji (JP 2006266967A with machine translation) in view of Medoff (US 2010/0124583), Mason (US 6,084,147) and Leveson (US 2007/0220810).
Regarding claims 1 and 18-20, Junji disclose a method for treating waste material including organic components and radioactive agents, the method comprising: 
selecting waste material including organic components and radioactive agents from the group containing resins (see English Language Abstract which discloses resin), clothes, contaminated wood and contaminated vegetable matter;
gasifying the waste material using air at an air ratio below 1 in a fluidized bed reactor at temperatures between 600-950C (paragraph 13)  to form a combustible gaseous material (paragraph 13, as a result of a pyrolytic process of a carbonaceous material),
cooling the combustible gaseous material to between 300-500C by water quenching to form a cooled combustible gaseous material (paragraph 15), and
removing a solid fraction including radioactive agents from the cooled combustible gaseous material in a gas cleaning step by filtrating the cooled combustible gaseous material to form a treated combustible gaseous material (paragraph 16 and 17). 

Medoff also discloses a pyrolysis process (paragraph 311).
Medoff teaches pyrolysis is a process for decomposing a carbonaceous material.  Medoff teaches that pyrolysis can be achieved with either air or oxygen as the oxidizing agent (paragraph 35).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize air, as in Medoff in the pyrolysis step of Junji as air is low cost and provides the needed oxygen for the substoichiometric pyrolysis of a carbonaceous material.  
Junji, however, does not teach the exact ranges of the filtration or the cooling but does teach significantly overlapping ranges. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed temperature as the range disclosed by Junji overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05(1)).
Furthermore, Junji does not explicitly disclose water quenching but teaches that a wide variety of cooling techniques are acceptable (paragraph 15).
Mason also discloses a method for cooling a gasification/pyrolysis gas (see abstract). Mason teaches cooling a gas with a scrubbing process to cool the product gas while also removing contaminants (see col. 3 lines 54-56).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the water scrubber of Mason to the cooling step of Junji in order to cool the process gas while also removing contaminants.

Mason further teaches that pyrolysis occurs in the absence of a stoichiometric amount of oxygen (lambda less than 1) but does teach that a portion of oxygen (lambda greater than 0) can be present in a pyrolysis reaction to assist in the heating requirements of pyrolysis (col. 4 lines 4-9).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add oxygen (lamda less than 1, as implied by Mason) to the pyrolysis of Junji in order to assist in heating requirements (indicated a lamda of greater than zero) for pyrolysis to take place.  Such a modification would also reduce the need for external heating requirements for the pyrolysis process. 
Furthermore, Junji, as modified by Mason, does not explicitly disclose the combustion of the waste gas, but such a modification would have been obvious to one of ordinary skill in the art to generate energy for heating other process units.
Furthermore, Junji, as modified by Mason, teaches producing a combustible gas and teaches removing contaminants, but does not explicitly disclose the step of removing sulfur.
Leveson also discloses a gasification process in which a combustible gas is produced (see abstract).
Leveson teaches removing sulfur components of the combustible gas prior to combustion as it is easier to remove and prevents pollution by eliminating sulfur from the flue gas (paragraph 
As such, it would have been obvious to one or ordinary skill in the art at the time of the invention to remove sulfur from the produced gas of modified Junji, as taught by Leveson, in order to prevent pollution caused by combusting sulfur components.
Regarding claim 5, Junji further discloses the filtration of the cooled combustible gaseous material is carried out at temperatures between 300-500C (paragraph 17).
Regarding claim 8, Junji further disclose other organic material is added into the waste material including organic components and radioactive agents before the gasification (such as styrene divinylbenzene, paragraph 8).
Regarding claims 18-20, While Junji does not explicitly disclose clothes or corn, straw or hay, modifying one contaminated carbon source for another would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution of one known contaminated carbonaceous source for another to yield entirely predictable results.

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. 
On pages 5 and 6, Applicant argues that Junji teaches heating in the absence of air, rather than in the presence of air/oxygen.  The Office respectfully disagrees with this argument.  Junji uses the term “pyrolysis” which indicates a sub-stoichiometric amount of oxygen present (including zero) in the process.  As such, Junji does not teach “the absence” of oxygen, but only that the stoichiometric amount is less than 1.  As modified in the rejection above, using a small amount of oxygen, but still less than 1, in 
On page 8, Applicant argues that the steam treatment process of Mason is not the claimed process of gasification using air at an air ratio greater than zero and less than 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly, on page 7, Applicant argues that the process of Leveson is not the claimed process of gasification using air at an air ratio greater than zero and less than 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, on page 7, Applicant argues that Leveson does not teach removal of Sulphur from a cooled stream.  The Office respectfully disagrees with this argument.  As depicted in Fig. 1 of Levenson, the process gas stream is cooled first in exchanger 20 then purified in purification unit 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.